Exhibit 10.17

APPROACH RESOURCES INC.
2007 STOCK INCENTIVE PLAN

2017 RESTRICTED STOCK AWARD AGREEMENT

TSR VESTING REQUIREMENTS

THIS AGREEMENT, made and entered into as of March 7, 2017, by and between
Approach Resources Inc., a Delaware corporation (“Approach”), and __________, an
employee, outside director or other individual providing services to Approach or
one of its Affiliates (“Participant”).

WHEREAS, the Compensation Committee of Approach’s Board of Directors or such
other committee designated by Approach’s Board of Directors (the “Committee”),
acting under Approach’s 2007 Stock Incentive Plan, as amended (the “Plan”), has
the authority to award restricted shares (including the Target Restricted Shares
and Maximum Restricted Shares each as defined herein, the “Restricted Shares”)
of Approach’s common stock, $0.01 par value per share (the “Common Stock”), to
employees, outside directors or other individuals providing services to Approach
or an Affiliate;

WHEREAS, pursuant to the Plan, the Committee has determined to make such an
award to Participant on the terms and conditions and subject to the restrictions
set forth in the Plan and this Agreement, and Participant desires to accept such
award; and

WHEREAS, a copy of the Plan has been made available to Participant and shall be
deemed a part of this Agreement as if fully set forth herein and the terms
capitalized but not defined herein shall have the meanings set forth in the
Plan.

NOW, THERFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.TSR Restricted Stock Award.  On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, Approach hereby
awards to Participant, and Participant hereby accepts, a restricted stock award
(the “Award”) with respect to a target number of __________ shares [100% OF
TARGET] (the “Target Restricted Shares”) of Common Stock; provided, that, based
on the relative achievement of the TSR Vesting Objective (as defined in this
Agreement) and the other terms and conditions herein, the number of Restricted
Shares that may ultimately become free of restrictions hereunder may range from
0% to 150% of the Target Restricted Shares (such number of Restricted Shares
that equal 150% of the Target Restricted Shares, or __________ [150% OF TARGET]
Restricted Shares, shall hereinafter be referred to as the “Maximum Restricted
Shares”).  The Award is made on __________ (the “Grant Date”).  On the Grant
Date, a number of Restricted Shares equal to the Maximum Restricted Shares shall
be issued to Participant.  A certificate representing the Maximum Restricted
Shares shall be issued in the name of Participant (or, at the option of
Approach, in the name of a nominee of Approach) as of the Grant Date and
delivered to Participant on the Grant Date or as soon thereafter as is
practicable.  Participant shall cause the certificate representing the Maximum
Restricted Shares, upon receipt thereof by Participant, to be deposited,
together with stock powers and any other instrument of transfer reasonably
requested by Approach duly endorsed in blank, with Approach, to be held by
Approach in escrow for Participant’s benefit until such time as the Maximum
Restricted Shares represented by such certificate are either forfeited by
Participant to Approach or the restrictions thereon terminate as set forth in
this Agreement.

2.Vesting and Forfeiture.  The Restricted Shares shall be subject to a
performance period that shall commence on __________ and shall end two years
after year of grant date (the “Performance Period”), subject to (i) the
Committee’s certification of the level of achievement of the TSR Vesting
Objective outlined in Section 2(a) below, and (ii) except as otherwise provided
in Section 2(b) or 2(c), Participant’s continuous active service with Approach
or an Affiliate through the end of the Performance Period (the “Continuous
Service Requirement”).  During the Performance Period, the Maximum Restricted
Shares shall be subject to being forfeited by Participant to Approach as
provided in this Agreement, and Participant may not sell, transfer,

 

 

--------------------------------------------------------------------------------

 

pledge, exchange, hypothecate or otherwise dispose of any of the Maximum
Restricted Shares (the “Restrictions”).

(a)TSR Vesting Objective.  The “TSR Vesting Objective” means Approach’s relative
ranking in respect of the Performance Period with regard to Total Shareholder
Return (as defined in Appendix A attached hereto) as compared to Total
Shareholder Return of the Peer Companies (as defined in Appendix A), and the
level of achievement of the TSR Vesting Objective shall be determined in
accordance with Appendix A.  After the end of the Performance Period (but no
later than March 15, ____), the Committee will determine Approach’s Total
Shareholder Return as compared to Total Shareholder Return of the Peer Companies
and will certify the level of achievement with respect to the TSR Vesting
Objective and what percentage of the Target Restricted Shares has been earned in
accordance with the table set forth in Appendix A (such number of Restricted
Shares that become earned shall hereinafter be called the “Earned Restricted
Shares”), subject to Participant’s satisfaction of the Continuous Service
Requirement; provided, that, if Approach’s absolute Total Shareholder Return for
the Performance Period is negative, the number of Earned Restricted Shares shall
not exceed the Target Restricted Shares.  Any fractional Earned Restricted
Shares shall be rounded up to the nearest whole share of Common Stock. The
Committee shall have the sole discretion for determining the level of
achievement with respect to the TSR Vesting Objective and the number of Earned
Restricted Shares, and any such determinations shall be conclusive.  If the
Committee determines that less than the total number of Maximum Restricted
Shares has become Earned Restricted Shares, (i) the Participant shall have no
rights whatsoever in and to any of the Maximum Restricted Shares that have not
become Earned Restricted Shares, (ii) all of the Maximum Restricted Shares that
have not become Earned Restricted Shares shall automatically revert to Approach
at no cost and (iii) neither the Participant nor any of his or her heirs,
beneficiaries, executors, administrators or other personal representatives shall
have any rights with respect to any Maximum Restricted Shares that have not
become Earned Restricted Shares.  Following the removal of the Restrictions on
any Earned Restricted Shares, Approach shall, as soon as administratively
feasible, deliver to Participant from escrow a certificate representing such
shares of Common Stock and Participant shall be free to sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of such shares of Common Stock,
subject to applicable securities laws and the policies of Approach then in
effect.

(b)Termination of Employment.

(i)Termination Generally.  Subject to Section 2(b)(ii) and Section 2(c), upon
termination of Participant’s employment or service with Approach or an Affiliate
prior to the end of the Performance Period, (A) the Participant shall have no
rights whatsoever in and to any of the Maximum Restricted Shares, (B) all of the
Maximum Restricted Shares shall automatically revert to Approach at no cost, and
(C)  neither Participant nor any of his or her heirs, beneficiaries, executors,
administrators or other personal representatives shall have any rights with
respect thereto.

(ii)Termination for Death or Disability.  If Participant’s employment or service
with Approach or an Affiliate is terminated prior to the end of the Performance
Period as a result of the Participant’s death or Disability (as defined in the
Plan), then the Restrictions on a number of Restricted Shares equal to the
Target Restricted Shares shall automatically lapse at the time of such
termination of employment or service and such number of Target Restricted Shares
shall be deemed to be Earned Restricted Shares.  Following the removal of the
Restrictions on the Earned Restricted Shares as of the time of termination,
Approach shall, as soon as administratively feasible, deliver to Participant
from escrow a certificate representing such shares of Common Stock and
Participant shall be free to sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of such shares of Common Stock, subject to applicable
securities laws and the policies of Approach then in effect.

(c)Change of Control.  Notwithstanding the Change of Control provisions in
Article XIII of the Plan or any provision hereof to the contrary, if a Change of
Control (as defined in the Plan) occurs prior to the end of the Performance
Period (the date of such occurrence, the “Change of Control Date”) and
Participant

2

 

 

--------------------------------------------------------------------------------

 

has remained in continuous service with Approach or an Affiliate through the
Change of Control Date, then, upon the occurrence of such Change of Control,
Participant shall be deemed to have earned a number of the Restricted Shares
equal to the number of Earned Restricted Shares the Participant would have
earned in accordance with Section 2(a), but assuming that (i) the Performance
Period ended on the Change of Control Date, and (ii) the determination of
whether, and to what extent, the TSR Vesting Objective is achieved shall be
based on actual performance against the stated criteria through the Change of
Control Date (and the Committee shall certify the level of such achievement no
later than 60 days following the Change of Control Date).  Following the removal
of the Restrictions on the Earned Restricted Shares as of the Change of Control
Date, Approach shall, as soon as administratively feasible, deliver to
Participant from escrow a certificate representing such shares of Common Stock
and Participant shall be free to sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of such shares of Common Stock, subject to applicable
securities laws and the policies of Approach then in effect.

3.Rights as Stockholder.  Subject to the provisions of this Agreement, upon the
issuance of a certificate or certificates representing the Maximum Restricted
Shares to Participant, Participant shall become the record and beneficial owner
thereof for all purposes and shall have all rights as a stockholder, including
without limitation voting rights and the right to receive dividends and
distributions (provided that any such dividend or distribution shall be paid no
later than the 15th day of the third month of the calendar year following the
calendar year in which the dividend or distribution is declared by Approach),
with respect to the Maximum Restricted Shares.  If and to the extent Approach
shall effect a stock split, stock dividend or similar distribution with respect
to the Common Stock, (a) the stock distributed pursuant thereto shall be held by
Approach with respect to those Maximum Restricted Shares as to which the
Restrictions have not yet been removed pursuant to Section 2; (b) such
additional stock shall enjoy the privileges and be subject to the Restrictions
applicable to the Maximum Restricted Shares; and (c) Participant shall be
entitled to sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of such additional stock when and to the extent the Restrictions on the Maximum
Restricted Shares to which the distribution relates have been removed pursuant
to Section 2.

4.Optional Issuance in Book-Entry Form.  Notwithstanding the foregoing, at the
option of Approach, any shares of Common Stock that under the terms of this
Agreement are issuable in the form of a stock certificate may instead be issued
in book-entry form.

5.Withholding Taxes.  

(a)Participant may elect, within 30 days of the Grant Date and on notice to
Approach and the Internal Revenue Service in accordance with Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the regulations and other
guidance thereunder, to realize income for federal income tax purposes equal to
the fair market value of the Maximum Restricted Shares on the Grant Date.  In
such event, Participant shall make arrangements satisfactory to Approach or the
appropriate Affiliate to pay in the calendar year that includes the Grant Date
any federal, state or local taxes required to be withheld with respect to such
shares.

(b)If no election is made by Participant pursuant to Section 5(a) hereof, then
upon the termination of the Restrictions applicable hereunder to all or any
portion of the Restricted Shares, Participant (or in the event of Participant’s
death, the administrator or executor of Participant’s estate) will pay to
Approach or the appropriate Affiliate, or make arrangements satisfactory to
Approach or such Affiliate regarding payment of, any federal, state or local
taxes of any kind required by law to be withheld with respect to the Earned
Restricted Shares with respect to which such Restrictions have
terminated.  Approach may allow the Participant to pay the amount of such taxes
required by law to be withheld with respect to the Earned Restricted Shares by
(i) withholding shares of Common Stock from any issuance of Common Stock due as
a result of the removal of the Restrictions on any Restricted Shares, or (ii)
permitting the Participant to deliver to Approach previously acquired shares of
Common Stock, in each case having an aggregate Fair Market Value on the date of
calculation equal to the amount of such required withholding taxes.

3

 

 

--------------------------------------------------------------------------------

 

(c)Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under paragraphs (a) or (b)
of this Section 5, Approach shall, to the extent permitted by law, have the
right to deduct from any payments made under the Plan, regardless of the form of
such payment, or from any other compensation payable to Participant, whether or
not pursuant to this Agreement or the Plan and regardless of the form of
payment, any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Shares.

6.Reclassification of Shares.  In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make adjustments in accordance with the Plan.  Any such adjustments made
by the Committee shall be conclusive.

7.Effect on Employment.  Nothing contained in this Agreement shall confer upon
Participant the right to continue in the employment of Approach or any
Affiliate, or affect any right which Approach or any Affiliate may have to
terminate the employment of Participant.  This shall not be construed as any
agreement or understanding, express or implied, that Approach or any Affiliate
will retain Participant as an employee for any period of time or at any
particular rate of compensation or other terms and conditions of employment
unrelated to Restricted Shares.

8.Investment Representations.  

(a)The shares are being received for Participant’s own account with the intent
of holding them and without the intent of participating, directly or indirectly,
in a distribution of such shares and not with a view to distribute, or for
resale in connection with any distribution of, such shares or any portion
thereof.

(b)A legend may be placed on any certificate(s) or other document(s) delivered
to Participant or substitute therefore indicating restrictions on
transferability of the shares pursuant to this Agreement or referring to any
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, NASDAQ or any other stock exchange or association upon
which the Common Stock of Approach is then listed or quoted, any applicable
federal or state securities laws, and any applicable corporate law, and any
transfer agent of Approach shall be instructed to require compliance therewith.

9.Assignment.  Approach may assign all or any portion of its rights and
obligations under this Agreement.  The Award, the Restricted Shares and the
rights and obligations of Participant under this Agreement may not be assigned,
sold, transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant other than by will or the applicable laws of descent and
distribution.

10.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of (a) Approach and its successors and assigns, and (b) Participant and
his or her heirs, devisees, executors, administrators and personal
representatives.

11.Notices.  All notices between the parties hereto shall be in writing and
given in the manner provided in Section 15.7 of the Plan.  Notices to
Participant shall be given to Participant’s address as contained in Approach’s
records.  Notices to Approach shall be addressed to the Corporate Secretary at
the principal executive offices of Approach as set forth in Section 15.7 of the
Plan.

12.Governing Law; Exclusive Forum; Consent to Jurisdiction.  This Agreement
shall be governed by the laws of the State of Delaware except for its laws with
respect to conflict of laws.  The exclusive forum for any lawsuit arising from
or related to this Agreement shall be a state or federal court in Tarrant
County, Texas.  This provision does not prevent Approach from removing to an
appropriate federal court any action brought in state court.  NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS

4

 

 

--------------------------------------------------------------------------------

 

PROHIBITING REMOVAL TO FEDERAL COURT BY APPROACH OF ANY ACTION BROUGHT AGAINST
IT BY PARTICIPANT.

13.Execution of Receipts and Releases.  Any issuance or transfer of the
Restricted Shares to Participant or Participant’s legal representative, heir,
legatee or distributee, in accordance with the provisions of this Agreement,
shall be in full satisfaction of all claims of such persons hereunder related to
the Award.  Approach may require Participant or Participant’s legal
representative, heir, legatee or distributee, as a condition precedent to such
issuance, to execute such a release and receipt therefore in such form as
Approach may determine.

14.Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

15.Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

16.Amendment.  The Committee may amend the terms of this Award and this
Agreement at any time, although no such amendment shall adversely affect, in any
material way, the Participant’s (or a Participant’s Permitted Transferee’s)
rights under an outstanding Award without the prior consent of the Participant
(or the Participant’s Permitted Transferee) then holding the Award.

17.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties concerning its subject matter and supersedes all prior agreements,
understandings, and statements, both written and oral, between the parties with
respect to such subject matter.  In signing this Agreement, the Participant is
not relying on any written or oral statement, promise, or representation from
Approach or its Affiliates concerning this Agreement other than as set above in
this Agreement.

18.Miscellaneous. Notwithstanding anything to the contrary in this Agreement,
Approach will not be required to comply with any term, covenant or condition of
this Agreement if and to the extent prohibited by applicable law. Participant
shall reimburse Approach for incentive-based or equity-based compensation and
profits realized from the sale of the Restricted Shares covered by this
Agreement as required by applicable law, including, but not limited to, Section
304 of the Sarbanes-Oxley Act of 2002 and Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, and agrees that Approach need
not comply with any term, covenant or condition of this Agreement to the extent
that doing so would require that Participant reimburse Approach for such amounts
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 and/or Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

 

IN WITNESS WHEREOF, Approach and Participant have executed this Agreement as of
the date first written above.

 

Approach Resources Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

By:

 

 

Name:

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

STOCK POWER AND ASSIGNMENT

SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Approach Resources Inc. 2007
Stock Incentive Plan and the Restricted Stock Award Agreement dated __________
(the “Agreement”), the undersigned Participant hereby sells, assigns and
transfers unto Approach Resources Inc., __________ shares of Common Stock, $0.01
par value per share, of Approach Resources Inc., a Delaware corporation
(“Approach”), standing in the undersigned’s name on the books of Approach and
does hereby irrevocably constitute and appoint the Corporate Secretary of
Approach as the undersigned’s attorney-in-fact, with full power of substitution,
to transfer said stock on the books of Approach.  THIS ASSIGNMENT MAY ONLY BE
USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS THERETO.

 

Dated:  _________________________

 

 

PARTICIPANT

 

 

 

By:

 

 

Name:

 

 

 

 

6

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

TO RESTRICTED STOCK AWARD AGREEMENT

 

Total Shareholder Return Vesting Objective

 

The TSR Vesting Objective for the Restricted Shares is outlined in this Appendix
A below.  The “TSR Vesting Objective” means Approach’s relative ranking in
respect of the Performance Period with regard to Total Shareholder Return as
compared to Total Shareholder Return of the Peer Companies. The Committee shall
have the sole discretion for determining the level of achievement with respect
to the TSR Vesting Objective and the number of Earned Restricted Shares, and any
such determinations shall be conclusive.

1.

Defined Terms.  

(a)“Total Shareholder Return” means, as to Approach and each of the Peer
Companies, the annualized rate of return shareholders receive through stock
price changes and the assumed reinvestment of dividends paid over the
Performance Period.  Dividends per share paid other than in the form of cash
shall have a value equal to the amount of such dividends reported by the issuer
to its shareholders for purposes of Federal income taxation.  For purposes of
determining the Total Shareholder Return for Approach and each of the Peer
Companies the change in the price of Approach’s Common Stock and of the common
stock of each Peer Company, as the case may be, shall be based upon the average
of the closing stock prices of Approach and each such Peer Company on each
trading day in the 30-day period preceding each of the start (“Initial Value”)
and the end (“Closing Value”) of the Performance Period.    

(b)“Peer Company” means a company that (i) has a class of common equity
securities listed to trade on a national securities exchange which is registered
with the Commission under Section 6 of the Exchange Act of 1934, as amended (the
“Exchange Act”), and registered under Section 12 of the Exchange Act, during
each day of the Performance Period, and (ii) is one of the following companies:

Bill Barrett Corporation

Matador Resources Company

Callon Petroleum Company

Northern Oil & Gas Inc.

Carrizo Oil & Gas, Inc.

PDC Energy Inc.

Comstock Resources Inc.

Petroquest Energy, Inc.

Diamondback Energy Inc.

Resolute Energy Corporation

Gulfport Energy Corporation

Rex Energy Corporation

Jones Energy Inc.

Sanchez Energy Corporation

 

 

 

If a Peer Company ceases to qualify as a Peer Company at any time during the
Performance Period due to or following its bankruptcy or de-listing due to
failure to meet minimum listing standards, such company shall remain a Peer
Company with its Total Shareholder Return automatically deemed to occupy the
lowest available rank (i.e., if a Peer Company has been de-listed due to failure
to meet minimum listing standards, or has filed bankruptcy, then any subsequent
Peer Company to be de-listed or to file bankruptcy will occupy the next to
lowest rank) among the Peer Companies for the Performance Period. In addition,
if and solely to the extent that at the end of the Performance Period one or
more of the 14 companies listed above fails to qualify as a “Peer Company” for
reasons other than bankruptcy or de-listing due to failure to meet minimum
listing standards (such as a merger or going-private transaction), then such
number of alternate companies (as the Committee may, in their discretion,
select) as is necessary to have 14 Peer Companies may be treated as Peer
Companies for the entire Performance Period, provided that each such alternate
company satisfies the definition of Peer Company.  

 

If, after adding all eligible alternate companies (or if the Committee does not
select alternate Peer Companies), the number of companies qualifying as Peer
Companies for the Performance Period is less than 14, the percentage of the
Target Restricted Shares earned shall be determined in a manner consistent with
(a) the requirements to qualify the Restricted Shares as performance-based
compensation exempt from the limitations imposed by Section 162(m) of the
Internal Revenue Code of 1986, as amended, and (b) the following general
guidelines for determining the number of Earned Restricted Shares:

 

--------------------------------------------------------------------------------

 

 

(i)If the Company’s Total Shareholder Return ranks in the 79th percentile or
above as compared to the Total Shareholder Return of the qualifying Peer
Companies, the number of Earned Restricted Shares shall equal the Maximum
Restricted Shares;

 

(ii)If the Company’s Total Shareholder Return ranks in the 57th percentile as
compared to the Total Shareholder Return of the qualifying Peer Companies (or,
the next percentile above 57% that applies if the actual determination of the
Total Shareholder Return rankings for the Performance Period does not include
the 57th percentile), the number of Earned Restricted Shares shall equal the
Target Restricted Shares;

 

(iii)If the Company’s Total Shareholder Return ranks in the 43rd percentile as
compared to the Total Shareholder Return of the qualifying Peer Companies (or,
the next percentile above 43% that applies if the actual determination of the
Total Shareholder Return rankings for the Performance Period does not include
the 43rd percentile), the number of Earned Restricted Shares shall equal 50% of
the Target Restricted Shares (such percentage of the Target Restricted Shares,
the “Threshold Restricted Shares”);

 

(iv)If the Company’s Total Shareholder Return ranks below the 43rd percentile as
compared to the Total Shareholder Return of the qualifying Peer Companies, no
Restricted Shares will become Earned Restricted Shares; and

 

(v)If the Company’s Total Shareholder Return ranking falls in between the levels
specified above for earning the Maximum Restricted Shares, the Target Restricted
Shares and the Threshold Restricted Shares, the Target Restricted Shares that
become Earned Restricted Shares will be determined by reference to the closest
percentile ranking set forth below in Section 2 (e.g., if the revised Total
Shareholder Return Percentile Ranking is 66%, then 117% of Target Restricted
Shares would be earned (subject to the Maximum, Target and Threshold levels
specified above).  

 

(c)“Performance Period” means the three year period commencing on __________ and
ending two years after year of grant date.  

 

2.Calculation of Ranking; Earned Restricted Shares.  After the end of the
Performance Period, the Committee will determine Approach’s Total Shareholder
Return as compared to Total Shareholder Return of the Peer Companies and will
certify the level of achievement with respect to the TSR Vesting Objective and
the number of Earned Restricted Shares in accordance with the following table:

 

TSR Company Ranking

Percentile Ranking

Percentage of Target
Restricted Shares Earned

Company 1

100%

150%

Company 2

93%

150%

Company 3

86%

150%

Company 4

79%

150%

Company 5

71%

133%

Company 6

64%

117%

Company 7

57%

100%

Company 8

50%

67%

Company 9

43%

50%

Company 10

36%

0%

Company 11

29%

0%

Company 12

21%

0%

Company 13

14%

0%

Company 14

7%

0%

Company 15

0%

0%

 

A-2

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (a) if Approach’s absolute Total Shareholder
Return for the Performance Period is negative, the number of Earned Restricted
Shares shall not exceed the Target Restricted Shares, and (b) no Restricted
Shares will become Earned Restricted Shares unless Participant also satisfies
the Continuous Service Requirement in accordance with the terms of the
Agreement.  

A-3

 